 

Exhibit 10.171

 

This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.

 

Nonqualified Stock Option Contract

 

THIS NONQUALIFIED STOCK OPTION CONTRACT is entered into effective as of the 31st
day of December, 2018, by and between INTER PARFUMS, INC., a Delaware
corporation (the “Company”) and ___________ (“Option Holder”).

 

W I T N E S S E T H:

 

1.       The Company, in accordance with the resolutions adopted by the
Company’s Executive Compensation and Stock Option Committee (the “Committee”),
and the terms and subject to the conditions of the Company’s 2016 Stock Option
Plan, (the “2016 Plan”), hereby grants to the Option Holder as of December 31,
2018, a nonqualified stock option to purchase an aggregate of ______ shares (the
“Shares”) of the common stock, $.001 par value per share, of the Company (the
“Common Stock”), at the exercise price of $65.25 per share.

 

2.       Subject to earlier termination as provided in the 2016 Plan, the term
of this option shall be six (6) years from the date hereof; provided that, such
option shall vest and become exercisable to purchase shares of Common Stock as
follows: 20% one year after the date of grant, and then 20% on each of the
second, third, fourth and fifth consecutive years from the date of grant on a
cumulative basis, so that each option shall become fully vested and exercisable
on the fifth year from the date of grant.

 

3.       (a) Subject to the provisions contained in Section 2 hereof, this
option may be exercised from time to time in whole or in part prior to the end
of the term of the option (but not with respect to less than 100 Shares (unless
less than 100 Shares remain to be purchased, then such amount remaining), or
fractional Shares), by giving written notice to the Company at its principal
office, presently 551 Fifth Avenue, New York, New York 10176, stating that the
Option Holder is exercising this option, specifying the number of Shares
purchased and accompanied by payment in full of the aggregate purchase price
therefor (i) in cash or certified check or (ii) with previously acquired shares
of Common Stock or a combination of the foregoing if permitted in the sole
discretion of the Company’s Executive Compensation and Stock Option Committee
(the “Committee”).

 

(b)      In addition, upon the exercise of this option, the Company may withhold
cash and/or Shares to be issued with respect thereto, having an aggregate fair
market value equal to the amount which it determines is necessary to satisfy its
obligation to withhold federal, state and local income taxes or other taxes
incurred by reason of such exercise. Alternatively, the Company may require the
holder to pay to the Company such amount, in cash, promptly upon demand. The
Company shall not be required to issue any Shares pursuant to this option until
all required payments have been made.

 

4.       This option is not transferable otherwise than by will or the laws of
descent and distribution and may be exercised, during the lifetime of the Option
Holder, only by the Option Holder or his legal representatives.

 

 

 

 

5.       Nothing in the 2016 Plan or herein shall confer upon the Option Holder
any right to continue in the employ of, or be associated with, the Company, its
Parent or any of its Subsidiaries, or interfere in any way with the right to
employment or association of the Option Holder with the Company, its Parent or
any of its Subsidiaries.

 

6.       The Option Holder understands that the Shares have been registered for
issuance to the Option Holder in Registration Statement No. 333-216705 under the
Securities Act of 1933, as amended (the “Act”). Resale to the public by the
Option Holder is to be made under Rule 144 under the Act in accordance with the
procedure for resale of “affiliate shares” in the absence of a subsequent
effective registration statement for the resale of the Shares. Notwithstanding
registration under the Act, the Option Holder understands that in accordance
with the provisions of the Company’s Code of Business Conduct, (i) the Option
Holder must obtain permission from the Company’s Chief Financial Officer prior
to any sale of the Shares; and (ii) the use of material non-public information
in connection with the sale of the Company’s shares (“Insider Trading”) or the
communication of such information to others who use it in trading the Company’s
shares (“Tipping”) is strictly prohibited.

 

7.       (a)         The Option Holder understands that the Company maintains
its internet website at www.interparfumsinc.com which is linked to the SEC Edgar
database. The Option Holder can obtain through the Company’s website, free of
charge, its annual reports on Form 10-K, quarterly reports on Form 10-Q, current
reports on Form 8-K, and amendments to those reports filed or furnished pursuant
to Section 13(a) or 15(d) of the Exchange as soon as reasonably practicable
after the Company has electronically filed with or furnished them to the SEC.

 

  (b)         In addition, the Company will cause to be delivered to the Option
Holder, upon request to the Company directed to either the Chief Financial
Officer or the Controller, without charge to the Option Holder, a copy of the
documents incorporated by reference into the Registration Statement, other than
exhibits (unless such exhibits are specifically incorporated by reference into
the Registration Statement).

 

8.       Notwithstanding anything to the contrary, if at any time the Chief
Executive Officer, Board of Directors of the Company or the Committee shall
determine it its discretion that the listing or qualification of the Shares on
any securities exchange, with national securities association or under any
applicable law, or the consent or approval of any governmental regulatory body,
is necessary or desirable as a condition of, or in connection with, the granting
of an option, or the issue of Shares thereunder, or the sale of the Shares, then
this option may not be exercised in whole or in part unless such listing,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Chief Executive Officer, Board of Directors
or the Committee.

  

9.         (a) The Company and the Option Holder further agree that they will
both be subject to and bound by all of the terms and conditions of the 2016
Plan, which is incorporated by reference herein and made a part hereof as if
fully set forth herein.

 

2

 

 

(b)       In the event the Option Holder’s employment by, or association with,
the Company, its Parent or any of its Subsidiaries terminates, or in the event
of the death or disability of the Option Holder, the rights hereunder shall be
governed by, and made subject to, the provisions of the 2016 Plan.

 

(c)       In the event of a conflict between the terms of this Contract and the
terms of the 2016 Plan, then in such event, the terms of 2016 Plan shall govern.

 

(d)       Except as otherwise provided herein, all capitalized terms used herein
shall have the same meaning ascribed to them in the 2016 Plan.

 

(e)       The Option Holder agrees that the Company may amend the 2016 Plan and
the options granted to the Option Holder under the 2016 Plan, subject to the
limitations contained in the 2016 Plan.

 

10.       This Contract shall be binding upon and inure to the benefit of any
successor or assign of the Company and to any executor, administrator or legal
representative entitled by law to the Option Holder’s right hereunder.

 

11.       This Contract shall be governed by and construed in accordance with
the laws of the State of New York, without regard to the principles of conflicts
of laws.

 

IN WITNESS WHEREOF, the parties hereto have entered into this Contract effective
as of the date first above written.

 

  INTER PARFUMS, INC.       By: /s/ [Officer]          [Officer Name & Title]  
    [Option Holder from table from below]   __________

  

Schedule of Executive Officers and Number of Shares Underlying Option

 

Executive Officer Number of Shares     Jean Madar Holding SAS 25,000 Philippe
Benacin Holding SAS 25,000 Russell Greenberg 25,000 Philippe Santi 10,000
Frederic Garcia-Pelayo 10,000

 

3